           Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 1 of 23 PageID #:1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 Carter Page, an individual; Global Energy Case No. 1:20-cv-00671
 Capital LLC, a limited liability company;
 and Global Natural Gas Ventures LLC, a
 limited liability company;                COMPLAINT

     Plaintiffs,                                  JURY TRIAL DEMANDED

      v.

 Democratic National Committee, an
 unincorporated association; DNC Services
 Corporation, a District of Columbia non-
 profit corporation; Perkins Coie LLP, a
 limited liability partnership; Marc Elias, an
 individual; and Michael Sussman, an
 individual;

     Defendants.



I.          INTRODUCTION
                   The Defendants are private actors who used false information, misrepresentations

and other misconduct to direct the power of the international intelligence apparatus and the media

industry against a private individual, Plaintiff Carter Page, to further their political agenda.

                   Dr. Page is a patriotic American who has served as an intelligence source for both
the Federal Bureau of Investigation and the Central Intelligence Agency. He is a foreign policy

scholar and business leader who graduated with distinction from the United States Naval

Academy. Dr. Page was also an informal member of a foreign policy advisory committee to then-

candidate Donald J. Trump’s campaign during the 2016 United States Presidential Election.

                   In connection with an effort to counter the Trump campaign, Defendants undertook

to develop opposition research regarding Trump and his campaign, including persons associated

with that campaign.




                                                   1
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 2 of 23 PageID #:1




               As part of this effort, Defendants developed a dossier replete with falsehoods about

numerous individuals associated with the Trump campaign—especially Dr. Page. Defendants then

sought to tarnish the Trump campaign and its affiliates (including Dr. Page) by publicizing this

false information.

               Defendants’ efforts mobilized the news media against Dr. Page, damaging his

reputation, and effectively destroying his once-private life. The Defendants’ wrongful actions

convinced many Americans that Dr. Page is a traitor to the United States, and as a result he has

received—and continues to receive—multiple death threats. Dr. Page’s businesses have suffered

greatly from the false, malicious information spread by Defendants. In short, Defendants’ actions

have not only damaged Plaintiffs’ reputations and financial prospects, they have even caused Dr.

Page to reasonably fear for his safety.
               Defendants misrepresented Dr. Page’s connections to and interactions with certain

foreign nationals in order to create the false impression that Dr. Page—who served his country

honorably in the United States Navy and in the private sector—was in fact an agent of a foreign

power, Russia. Defendants leveraged these fabrications within the Federal Bureau of Investigation

(“FBI”) and the United States Department of Justice (“DOJ”), leading these agencies to present

false applications to the Foreign Intelligence Surveillance Court (“FISC”). As a result, Dr. Page

was wrongfully and covertly surveilled by the United States government pursuant to Foreign

Intelligence Surveillance Act (“FISA”) warrants for more than a year, and has seen his reputation

ruined and his personal safety threatened.

               FISA is designed to protect Americans from the dangers of global terrorism and

espionage. But in this instance the FISA process was egregiously misused against Dr. Page.

Defendants contrived false statements against Dr. Page. Defendants and those who supported them

used these falsities to obtain FISA warrants against Dr. Page for their own political purposes.

               Multiple investigations have made clear that Dr. Page was wrongly accused and

was not working for any foreign power. The DOJ Inspector General said as much after an extensive




                                                 2
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 3 of 23 PageID #:1




nineteen-month investigation that culminated in an over 400-page report published on December

9, 2019, addressing FISA abuse at the FBI (“the IG Report”).

               Even the DOJ and the FISC have recognized that the false information spread by

Defendants led to invalid FISA warrants against Dr. Page. On January 7, 2020, the DOJ declared

invalid at least two of the applications for surveillance warrants against Dr. Page, explaining that

those warrants were based on a series of material misstatements and omissions.

               This Complaint seeks to remedy a particularly harmful subset of the broad-based

wrongs against Dr. Carter Page that occurred in the run-up to, and immediate aftermath of, the

2016 U.S. Presidential Election: the defamation and tortious interference instigated by the

Democratic National Committee and high-powered lawyers at Perkins Coie LLP.

II.    PARTIES
               Plaintiff Dr. Carter Page is a natural person who is a citizen and domiciliary of the

State of Oklahoma.

               Plaintiff Global Energy Capital LLC (“Global Energy”) is a New York LLC. Its

sole member is now Dr. Page.

               Plaintiff Global Natural Gas Ventures LLC (“Global Natural Gas”) is an Oklahoma

LLC. Its sole member is now Dr. Page.

               Defendant Democratic National Committee is a national committee (as defined by

52 U.S.C. § 30101) with its principal place of business in Washington, D.C. The Democratic

National Committee is registered with the FEC as DNC Services Corp./ Dem. Services Corp, and

it operates through Defendant DNC Services Corporation. In turn, DNC Services Corporation is a

District of Columbia not-for-profit corporation, with its principal place of business in Washington,

DC. The Democratic National Committee undertakes most of its business and financial activities

through DNC Services Corporation. (The Democratic National Committee and DNC Services

Corporation are collectively referred to in this Complaint as the “DNC.”).




                                                 3
       Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 4 of 23 PageID #:1




               Defendant Perkins Coie LLP (“Perkins Coie”) is an international law firm with over

1,000 lawyers. Perkins Coie has twenty offices worldwide, and its Chicago office has about 144

lawyers and officers. Approximately 67 Perkins Coie partners operate out of the Chicago office.

               Defendant Marc Elias is a natural person who is domiciled in Washington, DC. He

is a Partner at Perkins Coie. Elias represents the DNC, Democratic Senatorial Campaign

Committee, Democratic Congressional Campaign Committee, National Democratic Redistricting

Committee, Priorities USA, Senate Majority PAC and House Majority PAC. Elias also represented

then-U.S. Senator from Illinois Barack Obama from at least as early as 2006, including throughout

the period that Obama served as United States President and titular head of the DNC. Elias has

served as chair of Perkins Coie’s political law practices since after the start of the Obama

Administration in 2009. In 2016, he organized the opposition research which led to the U.S.

Government’s surveillance abuse against Plaintiff.
               Defendant Michael Sussman is a natural person who is domiciled in Washington,

DC. He is a Partner at Perkins Coie and has represented the DNC.

III.    JURISDICTION AND VENUE
        A.     Subject Matter Jurisdiction
               This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 (diversity).

There is complete diversity, and the amount in controversy exceeds $75,000, exclusive of costs

and interest. Dr. Page is a citizen of Oklahoma. Global Energy and Global Natural Gas are LLCs,

with one member each—Dr. Page. As such, their citizenship is the same as his. Elias and Sussman

are citizens of Washington, DC. Perkins Coie, as an LLP, is a citizen of every state where one of

its partners is domiciled. No Perkins Coie partner is domiciled in Oklahoma. The Democratic

National Committee is a national committee with its principal place of business in Washington,

DC. The DNC entities have a principal place of business in Washington, D.C.

        B.     Personal Jurisdiction
               This Court has specific personal jurisdiction over all Defendants because this case

arises out of their contacts with the forum.


                                                4
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 5 of 23 PageID #:1




               The DNC, Perkins Coie, and Elias’ relationship with Fusion GPS was orchestrated

through Perkins Coie’s Chicago office. Among other things, in October 2017, the United States

House of Representatives subpoenaed Fusion GPS about its role in the reports. Perkins Coie and

its client the DNC then faced a choice: whether to assert attorney-client privilege over its

relationship with Fusion GPS. Ultimately, they decided to waive privilege.

               That decision was made out of the Perkins Coie Chicago office. A senior lawyer in

Perkins Coie’s Chicago office relayed that decision to Fusion GPS’s counsel. When relaying it,

that senior Chicago lawyer discussed unique specifics of Perkins Coie’s relationship with Fusion

GPS, the DNC, and the Clinton Campaign—including disclosing that Perkins Coie retained Fusion

GPS in April 2016 to perform a variety of research services on behalf of Perkins Coie’s clients

(the DNC and the Clinton Campaign).
               Perkins Coie’s decision to waive privilege was not a decision that Perkins Coie

could ethically make alone. Instead, ethical rules required that Perkins Coie consult its clients—

the DNC and the Clinton campaign—and obtain their consent for waiver. Therefore, the DNC and

the senior Perkins Coie Chicago lawyer would have consulted on the issue of whether to waive

privilege.

               Additionally, the Perkins Coie political law practice has significant ties to Chicago.

As mentioned above, Elias, the head of the firm’s political law practice, was the lawyer for Illinois

citizen Barack Obama from at least as early as 2006, including while Obama served as the

preeminent leader of the DNC.

               Perkins Coie also owns Perkins Coie LLC, which is an Illinois LLC. The manager

of Perkins Coie LLC is John Devaney, the long-term leader and manager of Perkins Coie.

               On top of all this, the DNC has a historical pattern of making its principal place of

business in Chicago. In 2008, then-candidate Obama moved the DNC’s main operations to

Chicago, Illinois. The DNC has continued to conduct significant operations from its Chicago

offices through President Obama’s administration and through the 2016 presidential election.




                                                 5
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 6 of 23 PageID #:1



         C.      Venue
                 Venue in this District is proper pursuant to 28 U.S.C. § 1392(b)(2) because a

substantial part of the events giving rise to Plaintiffs’ claims occurred in this District. Venue is

also proper pursuant to 28 U.S.C. § 1392(b)(3) because Defendants are subject to personal

jurisdiction in this district.

IV.      FACTUAL ALLEGATIONS
         A.      Carter Page
                 Dr. Page has led an exemplary life, largely out of the public eye. He was an Eagle

Scout, then attended the United States Naval Academy, graduating with distinction in the top five

percent of his class. Due to his exceptional achievement, he was chosen for the Academy’s

distinguished Trident Scholar program.

                 Dr. Page served in the United States Navy for five years, including an assignment

to a peacekeeping mission in Morocco. While serving in the Navy, Dr. Page received an M.A.

degree in National Security from Georgetown University.

                 Following his military service, Dr. Page served as an International Affairs Fellow

at the Council on Foreign Relations, where his research focused on energy-related development in

the Caspian Sea region. He received an M.B.A. degree from New York University and, in 2000,

began work as an investment banker with Merrill Lynch. He rose to become the Chief Operating

Officer for Merrill Lynch’s energy and power group in New York.

                 In 2012, Dr. Page received his doctoral degree from SOAS, University of London.

He has run an international affairs program at Bard College, and has taught courses on energy and

politics at New York University.

                 During the 2016 Presidential Election, Dr. Page was named as an informal member

of the Trump campaign’s foreign policy advisory committee. Dr. Page has never met Donald J.

Trump.

                 Dr. Page did not have a Wikipedia entry until September 24, 2016, one day after

the publication of defamatory articles stemming from the Defendants’ dissemination of false



                                                  6
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 7 of 23 PageID #:1




reports about him. Before Defendants spread their false statements, Dr. Page was not known

outside of narrow academic foreign policy and energy finance circles.

       B.      Perkins Coie, Elias, and Sussman are Agents of the DNC
               From early 2016 on, the DNC was focused on supporting Hillary Clinton’s

presidential campaign.

               To ensure that its interests were aligned with the Clinton Campaign, the DNC hired

long-time Clinton lawyers Perkins Coie.

               Elias and Sussman were two of Perkins Coie’s senior partners responsible for

representing the DNC. They negotiated the Joint Fund-Raising Agreement between the DNC and

the Clinton Campaign. In negotiating that Agreement, Elias acted in at least two capacities: as a

Partner of Perkins Coie and as an outside General Counsel of the Clinton Campaign.
               Elias and Sussman also acted as lawyers to the DNC during this period. Among

other things, Elias represented both the Clinton Campaign and the DNC when the Clinton

Campaign’s control of the DNC reached the public.

               Elias and Sussman, as agents of the DNC and in conjunction with Perkins Coie

lawyers in Illinois, were tasked with hiring a company to engage in opposition research on behalf

of the DNC, and its preferred presidential candidate, Hillary Clinton.

               Perkins Coie’s legal bills were paid in large part by the DNC.

       C.      Perkins Coie, the DNC, and Their Associates Retain Fusion GPS and Steele
               In April 2016, as agents of the DNC, Elias, Sussman and Perkins Coie retained

Fusion GPS on the DNC’s behalf to produce negative information on then-candidate Trump.

               Defendants funded Fusion GPS’s research. Fusion GPS reported to Elias the

information from its research.

               Fusion GPS is and was a private investigation firm specializing in politics. It was

founded in 2010 by Wall Street Journal investigative reporter Glenn Simpson. Simpson had joined

the Wall Street Journal in 1995. From 1995 to 2001, Simpson lived in Washington, DC. Simpson




                                                7
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 8 of 23 PageID #:1




left the Wall Street Journal in 2009. Simpson is a longtime friend of Michael Isikoff, the Chief

Investigative Correspondent at Yahoo News.

               Defendants knew that Fusion GPS spread false information about its clients’

opponents. In sworn testimony before Congress, multiple individuals have stated that Fusion GPS

employs “smear experts” and uses “scorched earth methods” to fulfill their tasks, regardless of the

truth. Fusion GPS was effectively a false information mercenary for sale to the highest bidder.

               For example, Fusion GPS was hired by a Russian state-owned company, Prevezon

Holdings, to gather information for Prevezon to use against its opponents, including Bill Browder,

a prominent advocate for the Sergei Magnitsky Rule of Law Accountability Act, passed by the

U.S. Congress in 2012. In sworn testimony to Congress, Browder stated that Fusion GPS spread

misinformation about him in an effort to stop any investigation into Prevezon’s alleged tax fraud.
               This work triggered the Permanent Select Committee on Intelligence of the U.S.

House of Representatives’ investigative interest in identifying other businesses and firms that had

hired Fusion GPS to perform Russia-related work. Thus, at the same time that Fusion GPS was

spreading misinformation about Dr. Page’s supposed connection with Russia, it had been publicly

accused of acting as an unregistered agent of the Russian government, in violation of the Foreign

Agent Registration Act.

               Additionally, Fusion GPS was hired by a company with close ties to the Maduro

regime in Venezuela to shut down criticism and investigation into the company. Without any basis

or evidence, Fusion GPS spread misinformation about a journalist who had criticized the company,

labeling him a pedophile, drug addict, and thief.

               Fusion GPS, in turn, brought in Christopher Steele to work with it on this project.

Steele knew that his work on this project was being paid for by the DNC and the Clinton Campaign.

The DNC and the Clinton campaign paid Perkins Coie $12.6 million for its services. In turn,

Perkins Coie paid Fusion GPS $1.02 million, of which Steele received $168,000.




                                                    8
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 9 of 23 PageID #:1




               Sworn testimony has established that Steele and Fusion GPS conducted research

into Dr. Page, Global Energy, and Global Natural Gas, searching “business registers, legal

databases, all kinds of things.”

               During Steele’s engagement in the summer of 2016, he prepared approximately

seventeen anti-Trump memoranda known collectively as the “Steele Dossier.” Two of the

seventeen memoranda contained references to Dr. Page. “Company Intelligence Report

2016/94,” dated July 19, 2016, was titled “Russia: Secret Kremlin Meetings Attended by Trump

Advisor, Carter Page in Moscow (July 2016).” In pertinent part, the report stated:

               Speaking in July 2016, a Russian source close to Rosneft President,
               PUTIN close associate and US-sanctioned individual, Igor
               SECHIN, confided the details of a recent secret meeting between
               him and visiting Foreign Affairs Advisor to Republican presidential
               candidate Donald TRUMP, Carter PAGE.

               According to SECHIN’s associate, the Rosneft President (CEO) had
               raised with PAGE the issues of future bilateral energy cooperation
               and prospects for an associated move to lift Ukraine-related western
               sanctions against Russia. PAGE had reacted positively to this
               demarche by SECHIN but had been generally non-committal in
               response.

               Speaking separately, also in July 2016, an official close to
               Presidential Administration Head, S. IVANOV, confided in a
               compatriot that a senior colleague in the Internal Political
               Department of the PA, DIVYEKIN (nfd) also had met secretly with
               PAGE on his recent visit. Their agenda had included DIVEYKIN
               raising a dossier of ‘kompromat’ the Kremlin possessed on
               TRUMP’s Democratic presidential rival, Hillary CLINTON, and its
               possible release to the Republican’s campaign team.
               The DNC, Fusion GPS, and Steele knew that the information in the Steele Dossier

related to Dr. Page was false. That information was based entirely on unverified and unverifiable

statements from unknown sources. In compiling the Steele Dossier, Steele did not abide by

professional standards for establishing the credibility of sources or verifying information. Indeed,

Steele has acknowledged that the reports were made up of raw “uncorroborated intelligence” and

were not meant to be finished products.


                                                 9
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 10 of 23 PageID #:1




               The Steele Dossier was not just unverified, but included clear errors. The reports

had obvious errors that could have been easily fact-checked as incorrect—had Defendants or their

allies had any interest in doing so.

               Elias stayed apprised of Steele and Fusion GPS’s work. After all, Elias hired Fusion

GPS—and as a Partner of Perkins Coie and lawyer for the DNC, it was critical for Elias to monitor

and direct their work. Elias would then loop in others on the information learned from Fusion GPS.

       D.      Steele and Fusion GPS go to the Press on Behalf of Defendants
               From at least July 2016 and onward, Fusion GPS shared the false Steele Dossier

with the press. Perkins Coie hosted at least one meeting with Fusion GPS and Steele, where they

discussed the substance of Steele and Fusion GPS’s media outreach.
               Despite knowing that the information in the Steele Dossier was uncorroborated,

Defendants needed to have the information released before the 2016 Presidential Election in order

to further their own political motives. On information and belief, Defendants directed Fusion GPS

and Steele to disseminate the false information to the media, and even to the FBI.

               Fusion GPS and Steele, as DNC consultants, were eager to comply. Their loyalty

was with their clients, and not to discretion—or to the truth. Steele was fired from the FBI in late

2016 in large part because he chose to help Defendants release the Fusion GPS reports to the public

and revealed his confidential relationship with the FBI.

               In short, Fusion GPS and Steele were not interested in serving the public. Instead

they acted as hired guns whose obligations ran to furthering the interests of their clients (here, the

DNC, Perkins Coie, and Elias). Indeed, Fusion had been accused of acting as an unregistered agent

of the Russian government on behalf of its clients such as Prevezon Holdings, a Russian company.

               Fusion GPS and Steele met with Yahoo! News, the New York Times, the New

Yorker, the Washington Post, and CNN, among others. Fusion GPS and Steele briefed them on the

Steele Dossier and the defamatory information contained within.

               Specifically, in September 2016, Steele and Simpson met with Yahoo! News

reporter Michael Isikoff. During that meeting Steele provided Isikoff with misinformation from


                                                 10
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 11 of 23 PageID #:1




the Steele Dossier, namely, that Dr. Page had travelled to Russia and met with “close associates of

Vladimir Putin,” including Igor Sechin and Igor Diveykin, to discuss lifting sanctions against

Russia.

               Steele’s information was false. Dr. Page had not and to this day has not met with

either of those individuals.

               On information and belief, Steele and Fusion GPS shared these false statements

about Dr. Page with Isikoff at the behest and direction of the Defendants.

               Shortly thereafter, on September 23, 2016, Isikoff published a Yahoo! News article

entitled “U.S. intel officials probe ties between Trump adviser and Kremlin.”
               Isikoff stated in a February 2, 2018, episode of the Yahoo! News podcast

“Skullduggery” that his September 23, 2016 article was based on the information that came from

Christopher Steele.

               The article contained several defamatory statements. For example, the DNC

consultant-sourced Yahoo! News article contained information taken directly from the first three

paragraphs of Company Intelligence Report 2016/94 of the Steele Dossier, referenced in Paragraph

49. Mirroring Steele’s language in the report, the article stated:

               U.S. Intelligence officials are seeking to determine whether an
               American businessman identified by Donald Trump as one of his
               foreign policy advisers has opened up private communications with
               senior Russian officials—including talks about the possible lifting
               of economic sanctions if the Republican nominee becomes
               president, according to multiple sources who have been briefed on
               the issue.
               ....

               But U.S. officials have since received intelligence reports that
               during that same three-day trip, Page met with Igor Sechin, a
               longtime Putin associate and former Russian deputy prime
               minister who is now the executive chairman of Rosneft, Russian’s
               leading oil company, a well-placed Western intelligence source tells
               Yahoo News. . . . At their alleged meeting, Sechin raised the issue
               of the lifting of sanctions with Page, the Western intelligence source
               said.
               ....


                                                 11
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 12 of 23 PageID #:1



               U.S. intelligence agencies have also received reports that Page met
               with another top Putin aide while in Moscow — Igor Diveykin. A
               former Russian security official, Diveykin now serves as deputy
               chief for internal policy and is believed by U.S. officials to have
               responsibility for intelligence collected by Russian agencies about
               the U.S. election, the Western intelligence source said.

(emphasis added).
               The only sources for these false statements were Steele and Fusion GPS, and Steele

and Fusion GPS made these statements to the Yahoo! News reporter. The Yahoo! News article

frequently attributed statements to a “Western intelligence source.” That source was Steele and

Fusion GPS.

               The only reports that any U.S. intelligence agency received claiming that Dr. Page

had met with sanctioned Russian officials were the baseless reports paid for by the Defendants.

               Steele provided these false reports to the FBI knowing that they contained false

statements.

               Additionally, Sussman met with then-FBI General Counsel James Baker. Sussman

passed along information, which included a thick stack of papers, along with a hard drive, to Baker

for the FBI to investigate. The information related to the FBI’s Trump-Russia investigation.

               The impact of these reports was widespread. Multiple other media outlets began to

spread the fake story, relying on the Yahoo! News article.

               More importantly, the false statements sourced from the DNC consultants in the
Yahoo! News article featured prominently in the false applications for FISA warrants.

       E.      Defendants Defamed Dr. Page

               1.     Defamatory Statements are False and Defamatory Per Se
               As relevant here, four categories of defamatory statements were made against Dr.

Page: the statements in the reports prepared by Christopher Steele; the statements to journalists;

the statements presented to U.S. intelligence officials and federal law enforcement; and the false

news reports stemming from those statements (collectively, the “Defamatory Statements”).




                                                12
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 13 of 23 PageID #:1




                The Defamatory Statements were and are false and defamatory per se. Dr. Page

never met with Sechin. He never met with Diveykin. He never “colluded” with the Kremlin.

                Defendants made and directed the Defamatory Statements. Perkins Coie and Elias

(the DNC’s agents) worked closely with Fusion GPS and Steele—subcontractors who tailored and

disseminated the Defamatory Statements to the press. Perkins Coie directed Fusion GPS’s

reporting to the press and intended that the Steele Dossier’s false information be reported as it was.

                Elias directed Fusion GPS and Steele’s creation of the Steele Dossier. Elias directed

Fusion GPS and Steele to make the Defamatory Statements to the journalists. And Elias’s intent

in doing this was to get the Defamatory Statements published.
                When Defendants made the Defamatory Statements to various reporters, their

intent was to cause—and they strongly believed that they would, in fact, cause—the reporters to

publish them.

                The average person who read or heard the Defamatory Statements understood them

to be statements of fact that Dr. Page met with Sechin, Diveykin, and the Kremlin. These were not

opinions. These were statements of fact that could be objectively characterized as true or false.

And these statements were objectively false. For instance, the DNC-sourced Fusion GPS Steele

Dossier was later published by BuzzFeed News, which stated that “TRUMP advisor Carter PAGE

holds secret meetings in Moscow with SECHIN and senior Kremlin Internal Affairs official,

DIVYEKIN.” But Dr. Page did not and has not met with those individuals.

                Dr. Page’s life and businesses were devastated by the false accusations that he was

secretly meeting with sanctioned Russian officials. If the truth were reported, that devastation

would have been avoided.

                The average person who read or heard the Defamatory Statements understood them

to be serious charges against Dr. Page—that he was conspiring with United States geopolitical

rival Russia on matters against United States interests. Indeed, persons who read the statements

contacted Dr. Page and cursed at him for “trad[ing] out your fucking country for some fucking




                                                 13
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 14 of 23 PageID #:1




Russian dollars” and for being “in cahoots with fucking Rosneft and every fucking Russian

oligarch . . . .”

                    The Defamatory Statements are materially false because they would have a

different effect on the average reader or listener from that which the truth would have produced.

                    The Defamatory Statements are defamatory because they tend to lead the average

person in the community to form an evil or bad opinion of Dr. Page. For example, as a direct result

of the Defendants’ Defamatory Statements, Dr. Page was publicly accused of being a “Russian

agent” and having “secret meetings in Moscow with Rosneft and Kremlin officials.” The

Defamatory Statements also tend to discredit Dr. Page in the conduct of his profession.

                    2.     Defendants Distributed the Defamatory Statements with Actual Malice
                    The DNC, Perkins Coie, Elias, and Sussman acted with actual malice in

disseminating the Defamatory Statements—Defendants disseminated statements with knowledge

that they were false or with reckless disregard of whether they were false or not.

                    The Steele Dossier was expressly based on unverified—and unverifiable—

statements by unknown sources. And it was not just unverified; it included clear errors, such as

obvious misspellings. The Steele Dossier also made many factual errors on matters of objective

truth that could have been easily fact-checked as incorrect—had Defendants or their agents cared

to do so.

                    Defendants are not laymen. They are elite lawyers and seasoned political

operatives. They harbored serious doubts about both the truth of the statements and Fusion GPS’s

reliability. They knew of Fusion GPS’s reputation as a purveyor of misinformation. They likely

knew that Fusion GPS had been accused of operating as an unregistered agent of the Russian state.

                    Anybody with a remote understanding of Sechin would know the difficulty of

meeting with Sechin. And even the most minimal investigation—asking Western businesspersons

active in Russia, for example—would have shown the article’s allegations to be meritless.




                                                  14
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 15 of 23 PageID #:1




               Defendants also knew they had not seen any evidence supporting the Defamatory

Statements and that the Defamatory Statements rested upon uncorroborated information—and

often second-hand statements.

               The Steele Dossier amounted to no more than Internet rumor, and it was regularly

dismissed as such by people who read it.

               Given this, Defendants likely knew the Steele Dossier was shot through with

falsities, or at a minimum had serious doubts about its truth. These serious doubts were magnified

by the obvious reasons (already explained) to doubt the reports’ veracity. At no point did any

Defendant undertake the most cursory investigation to check whether the information contained

in the Steele Dossier was accurate.
               Defendants simply did not care that Fusion GPS’s reports were comprised of

outlandish, unsourced conspiracy theories. The DNC, through Perkins Coie, Elias, and Sussman,

hired Fusion GPS not to report the truth, but to create dirt. And they forged ahead with

disseminating the defamatory information produced by Fusion GPS to further Defendants’ own

political ambitions.

               Defendants have never retracted their statements about Dr. Page, despite wide

consensus that Fusion GPS’s conclusions were unreliable and often wrong. Even the author of the

September 23, 2016 Yahoo! News article has publicly admitted this to a significant extent.

               As for Fusion GPS, it implicitly admitted as much as well. It is now publicly

recognized that Fusion GPS’s conduct with respect to Dr. Page was potentially criminal. The

United States House of Representatives subpoenaed Simpson to testify on the Steele Dossier and

Fusion GPS’s information gathering practices. But Simpson refused, invoking his Fifth

Amendment right against self-incrimination. If such an invocation was proper, Simpson

recognized that his testimony on the very subject matter of this Complaint would implicate him in

criminal conduct. Simpson could not otherwise properly invoke the privilege.

               This is no surprise. Fusion GPS and Steele have publicly admitted that the Steele

Dossier was not perfectly factual and was not meant for public consumption.


                                               15
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 16 of 23 PageID #:1




               Further, Dr. Page was completely exonerated by Special Counsel Robert Mueller’s

report. That investigation “did not establish that [Dr.] Page coordinated with the Russian

government in its efforts to interfere with the 2016 presidential election.”

               And on January 20, 2020, the DOJ admitted that at least two of the FISA warrants

against Dr. Page were invalid and were based on “material misstatements and omissions.”

               Despite all this, Defendants have not retracted their statements.

               3.      Injury to Plaintiffs’ Reputation and Businesses
               The Defamatory Statements injured Plaintiffs’ reputations.
               The Defamatory Statements had a domino effect, with other news outlets reporting

Defendants’ Defamatory Statements. This amplified the range and harm of the Defamatory

Statements.

               The Defamatory Statements caused Plaintiffs to lose many business opportunities.

For example, before Defendants’ Defamatory Statements, Plaintiffs were engaged in advanced

negotiations to advise a company in Kazakhstan, Samruk-Kazyna, in its strategic privatization

plan. Dr. Page and Global Energy experience with restructuring plans for companies in that region

uniquely placed them to guide Samruk-Kazyna’s plan to a successful close. The Plaintiffs would

have received a fee of at least $100,000 per month, scaled to include additional services, in addition

to the intangible benefits that a successful relationship with Samruk-Kazyna would have resulted

in.

               Additionally, Plaintiffs were well on their way to establishing a global commodity

trading company in the Middle East. In furtherance of this opportunity Plaintiffs had developed

relationship with the Dubai Mercantile Exchange and other regional trading hubs. Annual revenues

for the trading company for 2018 were conservatively projected to be around $12,000,000, and to

increase exponentially in future years.

               Then Defendants disseminated the Defamatory Statements. They caused them to

be published and distributed to U.S. intelligence and federal law enforcement officials.




                                                 16
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 17 of 23 PageID #:1




               As a result, Samruk-Kazyna backed out of the deal. Executives from Samruk-

Kazyna informed the Plaintiffs that it was backing out because of the news reports concerning his

supposed meetings with Sechin and Diveykin. Samruk-Kazyna could not afford to do business

with someone who was the subject of such significant negative press.

               Dr. Page was also ostracized from associating with the DME and the other regional

trading hubs, entities with which a friendly relationship was essential for establishing the trading

company. Because of Defendants’ Defamatory Statements, Plaintiffs were prevented from

successfully building the trading company.
               Defendants knew the effect that the Defamatory Statements would have on these

and other of Plaintiffs’ prospective business opportunities. As part of their “research” into Dr.

Page, the DNC-funded consultants, Fusion GPS and Steele, specifically dug into the Plaintiffs’

business dealings, highlighting that Global Energy focused in part on international oil and gas

deals.

               Dr. Page also began receiving countless death threats after Defendants published

the Defamatory Statements. For example, this is one threat (among many) that was left on Dr.

Page’s voicemail:

               Yo, what’s up man? Sounds like things are going pretty fucking
               good for you. Go to trade out your fucking country for some fucking
               Russian dollars. We know what the fuck you’ve been doing, you
               piece of shit mother fucker. You think you’re not, you know you’re
               not in fucking in cahoots with fucking Rosneft and every fucking
               Russian oligarch over there? You fucking half-wit, fucking piece
               of shit. You deserve everything you fucking get. Every fucking thing
               you get. If it was up to me, after we fucking tried you for treason,
               we’d take you out in the street and beat the fucking piss out of you
               with baseball bats, you cock sucking mother fucker. Next time you
               turn your back on your fucking country, you’ll fucking regret it.

(emphasis added).
               Dr. Page did not receive death threats before the Defamatory Statements were

published.




                                                17
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 18 of 23 PageID #:1




                Because of these death threats, Dr. Page could no longer walk public streets without

reasonably and legitimately fearing for his safety. Dr. Page thus had to avoid the public and crowds

as much as physically possible.

        F.      This Action is Timely
                This action was originally filed in the United States District Court for the Western

District of Oklahoma, Case No. 5:18-cv-01019, on October 15, 2018.

                On January 31, 2019, the Western District of Oklahoma court dismissed Dr. Page’s

case for lack of personal jurisdiction.
                Because this Western District of Oklahoma action was timely and because this

action was brought within one year of the dismissal of that action, this case is timely under 735

ILCS 5/13-217.

V.      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                        By Dr. Page against all Defendants for Defamation
                Plaintiffs reallege and incorporate by reference each of the preceding paragraphs as

if fully set forth herein.

                Defendants made the Defamatory Statements.

                The Defamatory Statements were defamatory per se.

                The Defamatory Statements concerned Plaintiffs, as they referenced them by name.

The average reader understood the statements to be about Plaintiffs, including Dr. Page.

                Defendants published the Defamatory Statements. They communicated the

Defamatory Statements to someone other than Dr. Page, and Defendants intended that the

Defamatory Statements be distributed widely—both nationally and internationally.

                The Defamatory Statements were false, substantially untrue, and materially false.

                When Defendants made the Defamatory Statements, they knew that they were false

or acted in reckless disregard of the truth or falsity of the statements.




                                                  18
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 19 of 23 PageID #:1




                Defendants had no applicable privilege or legal authorization to publish the

defamatory statements.

                The Defamatory Statements were a substantial factor in causing Dr. Page to suffer

economic and non-economic loss, in an amount to be proven at trial.

                               SECOND CAUSE OF ACTION
                    By Global Energy against all Defendants for Defamation
                Plaintiffs reallege and incorporate by reference each of the preceding paragraphs

as if fully set forth herein.

                Defendants made the Defamatory Statements.
                The Defamatory Statements were defamatory per se.

                The Defamatory Statements concerned Plaintiffs, as they referenced them by name.

The average reader understood the statements to be about Plaintiffs, including Global Energy.

                Defendants published the Defamatory Statements. They communicated the

Defamatory Statements to someone other than Global Energy, and Defendants intended that the

Defamatory Statements be distributed widely—both nationally and internationally.

                The Defamatory Statements were false, substantially untrue, and materially false.

                When Defendants made the Defamatory Statements, they knew that they were false

or acted in reckless disregard of the truth or falsity of the statements.

                Defendants had no applicable privilege or legal authorization to publish the

defamatory statements.

                The Defamatory Statements were a substantial factor in causing Global Energy to

suffer economic and non-economic loss, in an amount to be proven at trial.

                               THIRD CAUSE OF ACTION
                 By Global Natural Gas against all Defendants for Defamation
                Plaintiffs reallege and incorporate by reference each of the preceding paragraphs

as if fully set forth herein.

                Defendants made the Defamatory Statements.

                The Defamatory Statements were defamatory per se.


                                                  19
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 20 of 23 PageID #:1




                The Defamatory Statements concerned Plaintiffs, as they referenced them by name.

The average reader understood the statements to be about Plaintiffs, including Global Natural Gas.

                Defendants published the Defamatory Statements. They communicated the

Defamatory Statements to someone other than Dr. Page, and Defendants intended that the

Defamatory Statements be distributed widely—both nationally and internationally.

                The Defamatory Statements were false, substantially untrue, and materially false.

                When Defendants made the Defamatory Statements, they knew that they were false

or acted in reckless disregard of the truth or falsity of the statements.
                Defendants had no applicable privilege or legal authorization to publish the

defamatory statements.

                The Defamatory Statements were a substantial factor in causing Global Natural Gas

to suffer economic and non-economic loss, in an amount to be proven at trial.

                                 FOURTH CAUSE OF ACTION
                      By all Plaintiffs against all Defendants for False Light
                Plaintiffs reallege and incorporate by reference each of the preceding paragraphs as

if fully set forth herein.

                Defendants, acting with reckless disregard, placed Plaintiffs in a false light. As a

direct and proximate result of Defendants’ actions, they caused the Defamatory Statements to be

placed before the public.

                Defendants’ placement of Plaintiffs in a false light was highly offensive to a

reasonable person. No reasonable person could tolerate being publicly accused of colluding with

Russia against the United States’ interests.

                The Defamatory Statements were a substantial factor in causing Plaintiffs to suffer

economic and non-economic loss, in an amount to be proven at trial.




                                                  20
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 21 of 23 PageID #:1



                               FIFTH CAUSE OF ACTION
                           By all Plaintiffs against all Defendants for
                  Tortious Interference with Prospective Economic Advantage
                Plaintiffs reallege and incorporate by reference each of the preceding paragraphs as

if fully set forth herein.

                Plaintiffs were well-established in the energy finance transaction space. Their

relationships with energy companies included Chesapeake Energy, KazMunayGas, Tatneft,

Gazprom. And their relationships with financial institutions included Samruk-Kazyna, Deutsche

Bank, Goldman Sachs, Citi, Mubadala Development Company, China investment Corporation,

Canaccord Genuity, HSBC, Piper Jaffray Companies, Ladenburg Thalman, and Morgan Stanley.

Plaintiffs had the opportunity to enter into business relationships with all the foregoing

companies—and a reasonable expectancy of entering those relationships. These prospective

relationships would have involved future energy financing transactions.
                Defendants knew of these relationships. As part of the false opposition research

into Plaintiffs, DNC-sponsored consultants Fusion GPS searched Plaintiffs business records and

other databases and provided information on Plaintiffs’ business dealings.

                Defendants intentionally interfered with these prospective relationships. By

publishing the Defamatory Statements and placing Plaintiffs in a false light, Defendants knew that

would interfere with Plaintiffs’ business.

                Had it not been for Defendants’ interference, Plaintiffs would have entered into the

prospective business relationships.

                Defendants’ interference used wrongful means, as they defamed Plaintiffs.

                As a direct and proximate result of Defendants’ interference, Plaintiffs suffered

damages, in an amount to be proven at trial.

                                SIXTH CAUSE OF ACTION
                        By Plaintiffs against all Defendants for Conspiracy
                Plaintiffs reallege and incorporate by reference each of the preceding paragraphs as

if fully set forth herein.




                                                 21
      Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 22 of 23 PageID #:1




                There was an agreement amongst Defendants to participate in unlawful acts or in

lawful acts in an unlawful manner. Specifically, Defendants agreed to participate in defaming

Plaintiffs and agreed to participate in placing Plaintiffs in a false light.

                Defendants also knowingly provided false information to law enforcement

agencies, through their agents Fusion GPS and Steele.

                Plaintiffs were injured. Plaintiffs’ business prospects were devastated. Dr. Page’s

reputation was irreparably ruined, and he received numerous death threats, causing him to

reasonably fear for his safety.
                Plaintiffs’ injuries were caused by an unlawful overt act by one of Defendants.

                That unlawful overt acts was done pursuant to and in furtherance of Defendants’

common scheme.

                As a direct and proximate result of Defendants’ actions, Plaintiffs suffered

damages, in an amount to be proven at trial.

VI.     PRAYER FOR RELIEF
                Plaintiffs demands judgment against Defendants as follows:

                i.      An award of compensatory, special and punitive damages in appropriate
                        amounts to be established at trial;

                ii.     Injunctive relief prohibiting the publication or republication of the
                        defamatory statements;

                iii.    An award of costs associated with this action; and
                iv.     Such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND
        Plaintiffs demands a trial by jury on all issues so triable.




                                                   22
     Case: 1:20-cv-00671 Document #: 1 Filed: 01/30/20 Page 23 of 23 PageID #:1



Date: January 30, 2020                Respectfully Submitted,


                                      _s/ Charles L. Philbrick______________
                                      Brian J. Murray (IL 6272767)
                                      Charles L. Philbrick (IL 6198405)
                                      RATHJE WOODWARD LLC
                                      300 E. Roosevelt Rd., Ste. 300
                                      Wheaton, IL 60187
                                      Tel: 630-668-8500
                                      Fax: 630-668-9218
                                      Email: BMurray@rathjewoodward.com
                                              CPhilbrick@rathjewoodward.com
                                      __________________________________
                                      John M. Pierce* (pro hac vice forthcoming)
                                      Thomas D. Warren (pro hac vice forthcoming)
                                      Andrew E. Calderón (pro hac vice forthcoming)
                                      PIERCE BAINBRIDGE
                                      BECK PRICE & HECHT LLP
                                      355 S. Grand Ave., 44th Floor
                                      Los Angeles, CA 90071
                                      Tel: (213) 262-9333
                                      Email: jpierce@piercebainbridge.com
                                              twarren@piercebainbridge.com
                                              acalderon@piercebainbridge.com


                                      * Lead Counsel

                                      Counsel for Plaintiffs Carter Page,
                                      Global Energy Capital LLC, and
                                      Global Natural Gas Ventures LLC




                                        23
